Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 15 January 2021 with acknowledgement of an original application filed on 23 May 2019.


1.	Claims 1-13, 15, 16, 18, 19 are pending; claims 1, 15, and 18 are independent claims.  

Terminal Disclaimer
2.	Applicants filed and approved Terminal disclaimer (07/01/2020) is sufficient to overcome the Double Patenting rejection of claims 1-13, 15, 16, 18, and 19, rejection set forth in previous office action. Therefore the rejections are withdrawn.


Response to amendments
3.	Applicant’s amendments to claims 1, 14, 15, 18, and cancellation of claims 17 and 20 are sufficient to overcome the 35 USC 112 rejection of claims 1, 14, 15, 17, 18, 20, rejections set forth in previous office action. Therefore the rejections are withdrawn.


Allowable Subject Matter
Claims 1-13, 15, 16, 18, and 19 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: Youngberg et al. discloses unmatched candidates in a table are comparted to authorization details database and rule database, matches based on identifying transaction keys.  The combination of Isman et al., Nandy, and Mueller discloses data records to fraudulent credit cards, linked via common value of data field (join key), success of rules: accounts flagged based on rule.  Youngberg et al. nor Isman et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“select a first rule that is associated with a behavior associated with the one or more accounts;
obtain, at a first time, historical data validated by the computing system at a second time before the first time, wherein the first rule, when run on the historical data, causes a first alert to be generated;
retrieve the first data set and the second data set from the database; 
merge the historical data with a portion of the first data to form merged data; 
run the first rule on the merged data;
determine that the first alert is generated in response to running the first rule on the merged data;

in response to the determination that none of the first data set is corrupted or missing, generate a third data set that comprises the first data section, the second data section, the third data section, the first data, and the second data;
run the first rule on the third data set to determine whether the behavior results in a violation of a regulation;
generate a second alert in response to a determination that the behavior results in the violation of the regulation; and
transmit the second alert for display in an interactive user interface” as recited in claims 1, 15, 18.



Therefore independent claims 1, 15, 18 are allowable over the prior arts of record.  Consequently claims 2-13, 16, and 19 are directly or indirectly dependent upon claims 1, 15, and 18 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HELAI SALEHI/
Examiner, Art Unit 2433
/ELLEN TRAN/Primary Examiner, Art Unit 2433